Citation Nr: 0633561	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  94-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sickle cell disease.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 15, 1966 to 
September 9, 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from May and October 1993 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied the veteran's 
petition to reopen his claim for service connection for 
sickle cell disease.

In September 1996, the Board reopened the claim and remanded 
it for additional development.

In an April 2001 decision, the Board denied the veteran's 
claim.  The veteran appealed, and in a May 2002 order, the 
U.S. Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the case for readjudication 
consistent with the Joint Motion for Remand.

In October 2002, the Board ordered development of the case, 
and in August 2003 it was remanded to the RO for development.  

In January 2006, the Board requested a medical opinion from 
an independent medical expert (IME) in accordance with 38 
C.F.R. § 20.901(d) (2006).  In conformance with 38 C.F.R. § 
20.903 (2006), after the opinion was received at the Board, 
in March 2006 the representative was provided a copy and 60 
days to submit any additional evidence or argument in 
response to the opinion.  After his motions for additional 
time were granted by the Board, the representative thereafter 
submitted additional evidence to the Board, in the form of a 
medical opinion dated in July 2006.  The RO has not 
considered this evidence as it pertains to the veteran's 
claim, and neither the veteran nor the representative has 
waived RO consideration of the evidence.  See 38 C.F.R. § 
20.1304(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative, by written statement dated in 
January 2006, requested that a videoconference hearing be 
scheduled in St. Petersburg, Florida, before a Veterans Law 
Judge (VLJ).  The representative has not withdrawn that 
hearing request in subsequent written communications with the 
Board.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled for a 
videoconference hearing in St. Petersburg, 
Florida hearing before a VLJ.  The 
appellant should be informed of the date of 
the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



